Exhibit N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE DECEMBER 7, 2008 INVESTOR CONTACT: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MEDIA CONTACT: JIM GIPSON DIRECTOR – MEDIA RELATIONS (405) 879-1310 jim.gipson@chk.com CHESAPEAKE ENERGY CORPORATION UPDATES FINANCIAL AND OPERATIONAL PLANS THROUGH 2010 Chesapeake Announces Cash Neutral Budget and Plans to Build up to $4 Billion in Additional
